Case:20-60107-EJC Doc#:5 Filed:03/06/20 Entered:03/06/20 10:32:07 Page:1 of 9

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:

 

 

 

 

Debtor 1 Willie Bell Lonon
First Name Middle Name Last Name
() Check if this is an amended plan.
Debtor 2
{Spouse, if filing) First Name Middle Name Last Name
Case Number a D ia lo 0 \ 077
(If known)

 

 

CHAPTER 13 PLAN AND MOTION

[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113).

1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items.
If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be
ineffective if set out in the plan.

(a) This plan: C contains nonstandard provisions. See paragraph 15 below.
&] does not contain nonstandard provisions.

(b) This plan: values the claim(s) that secures collateral. See paragraph 4(f) below.
ZF does not value claim(s) that secures collateral.

(c) This plan: J seeks to avoid a lien or security interest. See paragraph 8 below.
LC does not seek to avoid a lien or security interest.

2. Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $550.00 per month for the applicable
commitment period of:

 

C 60 months: or (If applicable include the following: These plan
‘ payments will change to $ monthly on
a minimum of 36 months. See 11 U.S.C. § 1325(b)(4). ,20___-)

(b) The payments under paragraph 2(a) shall be paid:

& Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s”) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

1 Debtor 1100.00% Li Debtor2

C1 Direct to the Trustee for the following reason(s):
C The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or
retirement.
C The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payments ofS ____ (estimated amount) will be made on (anticipated date)

GASB — Form 113 [Rev. 12/1/17] Page lof5
Case:20-60107-EJC Doc#:5 Filed:03/06/20 Entered:03/06/20 10:32:07 Page:2 of 9

from (source, including income tax refunds).

3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be disbursed
by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition
amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit payments that
are to be made by the Trustee which become due after the filing of the petition but before the month of the first payment
designated here will be added to the prepetition arrearage claim.

PAYMENTS TOBE MONTH OF FIRST

PRINCIPAL MADE BY POSTPETITION INITIAL
RESIDENCE (TRUSTEE OR PAYMENT TO MONTHLY
CREDITOR COLLATERAL (Y/N) DEBTOR(S)) CREDITOR PAYMENT

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in
full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are
to be applied to prepetition amounts owed as evidenced by the allowed claim.

DESCRIPTION OF PRINCIPAL ESTIMATED AMOUNT _ INTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE (Y/N) OF ARREARAGE ARREARAGE (if applicable)
4, Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $4,500.00.

(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of
the plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT

(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
1325(a)). The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a

GASB — Form 113 [Rev. 12/1/17] Page 2 of 5
Case:20-60107-EJC Doc#:5 Filed:03/06/20 Entered:03/06/20 10:32:07 Page:3 of 9

purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within |
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of

service.
VALUATION OF

CREDITOR DESCRIPTION OF COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT
Santander vehicle 6,950.00 5.00% 120.00
Sunset Finance Personal property/vehicle 1.00 3.00% 1.00
Southern Finance Personal property/vehicle 1.00 5.00% 1.00
World Finance Personal property/vehicle 1.00 5.00% 1.00
Badcock Personal property 2,866.00 5.00% 60.00
Farmers Furniture Personal property 1,150.00 5.00% 20.00

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
Oo withinterestat == % per annum or UC without interest:

 

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0.00 % dividend or a pro rata share of
$0.00, whichever is greater.

5. Executory Contracts.

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DESCRIPTION OF PROPERTY/SERVICES ASSUMED/ MONTHLY DISBURSED BY TRUSTEE
CREDITOR AND CONTRACT REJECTED PAYMENT OR DEBTOR(S)
PMB Rentals Storage building assume Contract rate Debtor
Progressive Leasing Furniture rent to own Assume Contract rate Debtor
Aka NDRTO
Verizon Phone contract reject N/A N/A

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

CREDITOR ESTIMATED ARREARAGE

GASB — Form 113 [Rev. 12/1/17] Page 3 of5
Case:20-60107-EJC Doc#:5 Filed:03/06/20 Entered:03/06/20 10:32:07 Page:4 of 9

6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant
to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors: LJ Direct to the Creditor; or O To the Trustee.

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT.

7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of
such claim identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to
the following claimant(s):

CLAIMANT ADDRESS

8. Lien Avoidance. Pursuantto 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following
creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be
served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of

service,
CREDITOR LIEN IDENTIFICATION (if known) PROPERTY
Sunset Finance Household goods
Southern Finance Household goods
World Finance Household goods
9. Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown

below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. §
362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed
deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph
4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order confirming this
plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED

10. Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by

GASB — Form 113 [Rev. 12/1/17] Page 4o0f5
11.

12.

13.

14.

15.

By sign

Dated:

Case:20-60107-EJC Doc#:5 Filed:03/06/20 Entered:03/06/20 10:32:07 Page:5 of 9

11 U.S.C § 1325(a)(5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation.

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,
after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.1(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan
on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the Debtor(s)
seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security
interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected
creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard

provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in
this plan are void.

ing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

3/6/2020 s/Willie Bell Lonon
Debtor |

 

Debtor 2

s/Angela McElroy-Magruder
Attorney for the Debtor(s)

GASB — Form 113 [Rev. 12/1/17] Page 5of5
Case:20-60107-EJC Doc#:5 Filed:03/06/20 Entered:03/06/20 10:32:07 Page:6 of 9

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

STATESBORO DIVISION
IN RE: )
WILLIE BELL LONON ) CHAPTER 13 CASE NO: 20-60107-EJC
DEBTOR (S) )
CERTIFICATE OF SERVICE

I hereby certify that I have served a copy of the within and foregoing Chapter 13 Plan and
Motion by placing same in the United States mail with proper postage affixed thereon to insure delivery,
addressed as follows:

SEE ATTACHED MATRIX

I hereby certify that the following insured depository institutions were served by Certified Mail
addressed to the officer of the institution:

PNC Bank

Attn: Servicing Agent/Officer
PO Box 94982

Cleveland, OH 44101

In hereby certify that the following parties and counsel were served electronically through the
Notice of Electronic Filing (NEF) at the following address:

O Byron Meredith, IIT
ecfsav1@ch13sav.com

Office of the U.S. Trustee
Ustpregion21.sv.ecf@usdoj.gov

This 6™ day of March, 2020.

S/ Angela McElroy-Magruder

Angela McElroy-Magruder
Georgia Bar # 113625
Attorney for Debtor

Angela McElroy-Magruder

Claeys, McElroy-Magruder & Kitchens

512 Telfair Street

Augusta, Georgia 30901

(706) 724-6000
Case:20-60107-EJC
Label Matrix for local noticing

1130-6

Case 20-60107-EC

Southern District of Georgia
Statesboro

Fri Mar 6 10:26:35 EST 2020

Anesthesia Consultants of Savannah
PO Box 371863
Pittsburgh, PA 15250-7863

Bay Area Credit Service
PO Box 467600
Atlanta, GA 31146-7600

Capital One
PO Box 30281
SLC , UT 84130-0281

Credit Collection Services
725 Canton Street
Norwood, MA 02062-2679

East Georgia Radiology
7 Acee Drive
Natrona Heights, PA 15065-9700

(p) FARMERS FURNITURE
ATTN CORPORATE CREDIT DEPT
PO BOX 1140

DUBLIN GA 31040-1140

Internal Revenue Service
BO Box 7346
Philadelphia, PA 19101-7346

Willie Bell Lonon
450 Hidden Hill Spur
Statesboro, GA 30461-7617

Medicredit
FO Box 1629
Maryland Heights, MO 63043-0629

Doc#:5 Filed:03/06/20 Entered:03/06/20 10:32:07 Page:7 of 9

AGA, LLC
550 Peachtree St Ne, Ste 1600
Atlanta, GA 30308-2246

Badcock
1590 Northside Dr E
Statesboro, GA 30458-1019

CBA of GA
112 Ward Street
Macon, GA 31204-3147

Central Credit Services
9550 Regency Square Blvd
Jacksonville, FL 32225-8169

Credit One Bank
PO Box 98873
Las Vegas, NV 89193-8873

East Georgia Regional
PO Box 1280
Oaks, PA 19456-1280

Frontline Asset Strategies
2700 Snelling Ave N, Ste 250
Roseville, MN 55113-1783

(p) JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7999

MBA Law
2222 Texoma Pkwy, Ste 160
Sherman, TX 75090-2482

Memorial Health
PO Box 490429
Nashville, TN 37229

ANCA (LabCorp)
PO Box 1235
Elmsford, NJ 10523-0935

Badcock
BO Box 724
Mulberry, FL 33860-0724

Candler County Hospital
PO Box 597
Metter, GA 30439-0597

Client Services, Inc
3451 Harry §. Truman Blvd
St. Charles, MO 63301-9916

East Georgia Cancer Center
1601 Fair Road, Ste 900
Statesboro, GA 30458-0800

East Georgia Regional Medical Center
101 Paramount Dr, Ste 320
Sarasota, FL 34232-6044

Halsted Financial Services
PO Box 828
Skokie, IL 60076-0828

LCA
PO Box 2240
Burlington, NC 27216-2240

Angela McElroy-Magruder

Claeys, McElroy-Magruder & Kitchens
512 Telfair Street

Augusta, GA 30901-2310

Memorial Health University Physicians
PO Box 848
Brentwood, TN 37024-0848
Case:20-60107-EJC
O Byron Meredith III
P O Box 10556
Savannah, GA 31412-0756

PMB Rentals
PO Box 489
Paris, TN 38242-0489

(p) PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

Radius Global Solutions
PO Box 390846
Minneapolis, MN 55439-0846

Savannah Pathology Services
PO Box 8435
Greenville, SC 29604-8435

South Georgia Radiology Assoc
1374 § Babcock St
Melbourne, FL 32901-3009

Stateshoro Imaging Center
& Lester Road
Statesboro, GA 30458-4786

Verizon
PO Box 26055
Minneapolis, MN 55426-0055

Doc#:5 Filed:03/06/20 Entered:03/06/20 10:32:07 Page:8 of 9

NPAS
PO Box 99400
Louisville, KY 40269-0400

Palisades Collection
210 Sylvan Avenue
Englewood Cliffs, NJ 07632-2510

Progressive Leasing
aka NPRTO Georgia, LLC
256 West Data Drive
Draper, UT 84020-2315

SEPA Labs
PO Box 537047
Atlanta, GA 30353-7047

Savannah Plastic Surgery
7208 Hodgson Memorial Drive
Savannah, GA 31406-2512

Southern Finance

Attn: Servicing Agent /Officer
41 E Main Street

Statesboro, GA 30458-4892

Summit Cancer Care
5400 Sutlive Street
Savannah, GA 31405-4795

World Finance

Attn: Servicing Agent/Officer
609 Brannen St Ste 8
Statesboro, GA 30458-2004

Office of the U. S. Trustee
Johnson Square Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638

Paragon Revenue
216 Le Phillip Ct
Concord, NC 28025-2954

RGL Associates
FO Box 1054
Brunswick, GA 31521-1054

Santander
PO Box 961245
Ft Worth, TX 76161-0244

South Georgia Radiology
PO Box 1067
Statesboro, GA 30459-1067

Statesboro HMA Medical Group, LLC
16741 Hwy 67 South, Ste A
Statesboro, GA 30458-2529

Sunset Finance

Attn: Servicing Agent/Officer
1551 Northside Dr E
Statesboro, GA 30458-1025

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342({f) and Fed.R.Bank.P. 2002 (g) (4),

Farmers Furniture

Attn: Servicing Agent/Officer
PO Box 1140

Dublin, GA 31040

Jefferson Capital Systems
PO Box 7999
St Cloud, MN 56302

Portfolio Recovery
PO Box 12914

Norfolk, VA 23541
Case:20-60107-EJC Doc#:5 Filed:03/06/20 Entered:03/06/20 10:32:07 Page:9 of 9
End of Label Matrix

Mailable recipients 52
Bypassed recipients 0
Total 52
